Exhibit 10.4

 



AMENDMENT No. 1 TO
EMPLOYMENT AGREEMENT

 

This Amendment No. 1 to Employment Agreement dated as of March 8, 2018 (this
“Amendment”) is entered into by and between Anika Therapeutics, Inc., a
Massachusetts corporation (the “Company”), and Joseph Darling (the “Executive”),
and relates to the Employment Agreement effective as of July 27, 2017 (the
“Original Agreement”), between the Company and the Executive.

 

The Board of Directors of the Company has appointed the Executive as the Chief
Executive Officer of the Company effective as of 5 p.m., Eastern standard time,
on March 9, 2018. The Company and the Executive desire to amend the Original
Agreement as set forth herein regarding such appointment and certain related
changes to the Executive’s compensation. Section 17 of the Original Agreement
provides that the Original Agreement may be modified only by a written
instrument duly executed by both parties to the Original Agreement.

 

Now, Therefore, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Executive agree as follows with respect to the Original
Agreement, all effective as of the date hereof:

 

1.       Section 2 of the Original Agreement is amended in its entirety as
follows:

 

“2. Position and Duties. Effective as of 5 p.m., Eastern standard time, on
March 9, 2018 and during the remainder of the Term, the Executive shall serve as
the President and Chief Executive Officer of the Company and, as such: (a) shall
have general supervision and direction of the business and affairs of the
Corporation; (b) shall be responsible for corporate policy and strategy; (c) in
the absence of a separately appointed Chief Operating Officer, shall exercise
all the powers and perform the duties of the office of the chief operating
officer of the Corporation, with general responsibility for the management and
control of the operations of the Corporation; and (d) shall perform such other
duties as the Board of Directors of the Company (the “Board”) may from time to
time determine, provided that such other duties are consistent with the other
position or positions that the Executive holds from time to time. The Executive
shall devote his full working time and efforts to the business and affairs of
the Company. Notwithstanding the foregoing, the Executive may serve on other
boards of directors, or engage in religious, charitable or other community
activities, provided that any services and activities proposed after the date of
this Agreement are disclosed to the Board and the Board determines that those
services or activities will not materially interfere with the Executive’s
performance of his duties to the Company as provided in this Agreement (as
amended from time to time).”

 

2.       Section 3(a) of the Original Agreement is amended in its entirety as
follows:

 

“(a) Base Salary. Effective as of March 10, 2018, the Executive’s annual base
salary shall be $550,000. The Executive’s base salary shall be redetermined
annually by the Board or its Compensation Committee of the Board (the
“Compensation Committee”). The base salary in effect at any given time is
referred to herein as “Base Salary.” The Base Salary shall be payable in
substantially equal bi-weekly installments.”

 

3.       Section 3(b) of the Original Agreement is amended in its entirety as
follows:

 

“(b) Incentive Compensation. The Executive shall be eligible to receive cash
incentive compensation as approved by the Board or the Compensation Committee
from time to time in its sole discretion. Effective as of March 10, 2018, the
Executive’s target annual bonus shall be 75% percent of his Base Salary, subject
to adjustment in the sole discretion of the Board or its Compensation Committee
with respect to any fiscal year after 2018.”

 

 

 



4.       The following is added to the end of Section 3(c) of the Original
Agreement:

 

“As of 5 p.m., Eastern standard time, on March 9, 2018, the Executive shall be
granted restricted stock awards with an accounting value of $400,000, which
restricted stock awards shall be (I) granted under the Anika Therapeutics, Inc.
2017 Omnibus Incentive Plan, (II) documented on the Company’s standard form of
notice of restricted stock award, and (III) subject to vesting or restriction
lapsing as follows: 25% upon grant and an additional 25% on March 9 of each year
from 2019 through 2021.”

 

5.       Section 3(d) of the Original Agreement is amended in its entirety as
follows:

 

“(d) Expenses. The Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by him in performing services hereunder
during the Term, in accordance with the policies and procedures then in effect
and established by the Company for its senior executive officers.
Notwithstanding the foregoing, in connection with expenses associated with
performing his responsibilities at, or moving his personal residence closer to,
the Company’s Bedford, Massachusetts headquarters, the Company:

 

(i)has previously provided the Executive with expense reimbursement, in
accordance with the Company’s standard expense reimbursement practices, up to an
amount of $15,000 for personal expenses; and

 

(ii)will pay to the Executive $50,000 and, to the extent the payment of such
$50,000 results in taxable income to the Executive (without any offsetting
deduction), will pay to the Executive an additional amount such that the net
after-tax proceeds to the Executive of such $50,000 and such additional amount
(at the Executive’s then-current combined state and federal marginal income tax
rates, taking into account the deductibility of state and local income taxes for
federal income tax purposes) is equal to $50,000.

 

Further, the Executive shall be entitled to receive prompt reimbursement for up
to an amount of $10,000 for reasonable legal fees and expenses incurred by the
Executive in connection with the negotiation and review of this Agreement.”

 

6.       Section 3(f) of the Original Agreement is amended in its entirety as
follows:

 

“(f) Vacations. The Executive shall be entitled to thirty paid vacation days in
each calendar year, which shall be accrued ratably during the calendar year. The
Executive shall also be entitled to all paid holidays given by the Company to
its executives.”

 

7.       Section 6(a)(i)(A) of the Original Agreement is amended in its entirety
as follows:

 

“(A) Subject to the signing of the Release by the Executive within 45 days of
the receipt of the Release and not revoking the Release during the seven-day
revocation period, the Company shall pay the Executive a lump sum in cash in an
amount (the “Change in Control Severance Amount”) equal to two times the sum of
(I) the Executive’s current Base Salary (or the Executive’s Base Salary in
effect immediately prior to the Change in Control, if higher) plus (II) the
Executive’s target annual bonus for the current fiscal year (or if higher, the
target annual bonus for the fiscal year immediately prior to the Change in
Control). The Change in Control Severance Amount shall be paid to the Executive
by the later of (x) the sixtieth day after the date of the Change in Control and
(y) the tenth day after the Date of Termination.”

 

 - 2 - 

 



8.       Except as set forth herein, the terms of the Original Agreement are
unchanged and remain in full force and effect.

 

In Witness Whereof, the parties hereby execute this Amendment as of the date
first written above.

 

 



  Anika Therapeutics, Inc.               By: /s/ Joseph L. Bower    
Name:     Joseph L. Bower     Title:       Chairman of the Board         Joseph
Darling             /s/ Joseph G. Darling

 

 



 

 

 

- 3 -

--------------------------------------------------------------------------------







